Morton, C. J.
The letters of the defendant to the plaintiff’s intestate set forth in the bill of exceptions are not sufficient evidence of a new contract which deprives the defendant of the benefit of his discharge in insolvency. They refer to his insolvency, express his desire to pay all his debts, and his hope and trust that he will be able to pay the debt of the plaintiff’s intestate in the future, speak of partial payments, and express regret that he is not able to do more ; but they do not contain language which amounts to a clear and unequivocal promise to pay the whole debt, or an undertaking which is inconsistent with a reliance upon his discharge. The cases of Elwell v. Cumner, 136 Mass. 102, and Bigelow v. Norris, ante, 12, are decisive of the case at bar. Exceptions overruled.